Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2020

                                      No. 04-20-00412-CV

           IN THE INTEREST OF L.A.C., A.I.A.C, S.A.C., H.A.C., CHILDREN,

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00887
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The reporter’s record was due on August 28, 2020, ten days after the
notice of appeal was filed in the trial court. The court reporter has filed a notification of late
record, requesting an additional ten days to file the record. We GRANT the request and ORDER
the court reporter to file the reporter’s record on or before September 12, 2020.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court